                                                                         USDCSDNY
                                                                         DOCUMENT
                                                                         ELECTRO NI CALI
 UNITED STATES DISTRICT COURT                                            DOC#:
 SOUTHERN DISTRICT OF NEW YORK
                                                                               -----=--
                                                                                              ')_. 2f)'};()
                                                                         DATE FILED: _......,_-+
 -------------------------------------------------------------- X


                                                                    DISCOVERY ORDER

 In Re Novartis and Par Antitrust Litigation                        18 Civ. 4361 (AKH)




 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The parties move by joint letter to resolve a discovery dispute. See ECF 230.

Specifically, the parties dispute the sufficiency of Defendants' response to "Interrogatory 4."

                 Defendants ' objection to Interrogatory 4 is sustained. At this stage of the case,

defendants are not required to identify their trial evidence. An interrogatory that requires

defendants to identify, not only the patent claims they may assert at trial, but also to identify each

and all the limitations within such claims "fully on a limitation-by-limitation basis," and to

"identify[] all facts in support thereof, ... literally and/or under the doctrine of equivalents"

requires too much. Defendants, with the exception of Par, have identified the claims of the

patents, and the ANDAs, that they consider relevant. (Par shall do the same with respect to

AND As.) The parties should now move to the next stage of these lawsuits, depositions .



                 SO ORDERED.

Dated:           February / ~20
                 New York, New York                                 AL VIN K. HELLERSTEIN
                                                                    United States District Judge
